DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 13 and 18 are rejected under 35 U.S.C 102(a) (1) as being anticipated by Chiang et al (US 2016/0214149 A1).
With respect to claims 9 and 18, Chiang discloses a photolithographic apparatus and a corresponding method comprising all features of the instant claim such as:

    PNG
    media_image1.png
    349
    511
    media_image1.png
    Greyscale






	a mask (100) ; a particle removing cassette (202-204); chamber (01) enclosing the mask and the particle removing cassette; a controller (06; 212) communicating with the particle removing 
As to claims 13-14, although Chiang does not expressly disclose “a compressor” or “a pump” as recited, these elements are seen to be inherent elements of the particle removing cassette since Chiang discloses the “compressed air” is supplied to the particle removing cassette (see paragraph [0053]). Thus, a compressor or a pump must be present for the particle removing cassette to function as intended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2016/0214149A1) in view of Liu et al (US 2015/0000070 A1).
           As to claim 11, Chiang suggests supplying pressurized gas to the particle removing cassette having a blowing device but does not specifically disclose that the blowing device has a nitrogen inlet, a mixer, as recited.  However, Chiang suggests that the gas may be selected from air, inert gases and so on (see paragraph [0025]).  It would have been obvious to utilize a nitrogen inlet and a mixer to the particle removing cassette for the purpose of precisely removing the particles from the mask and thereby improving the quality of the photolithographic apparatus. 
          With respect to claims 12 and 15, Chiang discloses a photolithographic apparatus having a particle removing cassette comprising substantially all of the features of the instant claims as 

    PNG
    media_image2.png
    525
    528
    media_image2.png
    Greyscale


In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the pulsation insert, the directional insert or the extendable positioner as suggested by Liu into the particle removing cassette of Chiang for the purpose of improving its cleaning functions and thereby meeting the cleaning demands in the photolithographic apparatus, as intended. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2016/0214149 A1) in view of Kim et al (U.S.Pat. 8,585,391).
With respect to claims 1-3, Chiang discloses a lithographic apparatus and a corresponding method comprising substantially all of the limitations of the instant claims, including positioning the wind blade slit with respect to the debris particles by an extendable positioner (rod 202)  and oscillating the pressure of the pressurized material (see paragraph [0025]).   Chiang does not specifically disclose “positioning a patterning surface of the mask .
Claims 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2016/0214149 A1) in view of Kim et al (U.S.Pat. 8,585,391) and further in view of Liu et al (US 2015/0000070 A1).
          With respect to claims 5-6, Chiang as modified by Kim, discloses a photolithographic apparatus having a particle removing cassette comprising substantially all of the features of the instant claims as discussed above.  Chiang as modified by Kim, does not expressly disclose a pulsation insert and a directional insert, or an extendable positioner as recited in the instant claims.  These are well known per se.  For example, Liu discloses a suction or blower device having a pulsation insert (2), a directional insert (3, 4, 13) and an extendable positioner (11, 12) (see figures 3a-3f).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the pulsation insert, the directional insert or the extendable positioner as suggested by Liu into the particle removing cassette of Chiang for the purpose of improving its cleaning functions and thereby meeting the cleaning demands in the photolithographic apparatus, as intended. 
          As to claim 7-8 and 17, Chiang as modified by Kim, lacks to show the distance between the particle removing cassette/or the wind blade slit and the patterning surface of the mask or the . 
Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2016/0214149 A1) in view of Huang et al (US 2020/0035483A1).
           As to claims 10 and 19-20, Chiang discloses a lithographic apparatus and a corresponding method comprising substantially all of the limitations of the instant claims except for a monitoring device for monitoring debris particles on the mask.  This feature is well known per se.  For example, Huang discloses a lithographic device having a particle removal apparatus with a monitoring device (304).  It would have been obvious to a skilled artisan to employ the monitoring device as taught by Huang into the photolithographic device of Chiang for the purpose of cleaning the mask when the particles on the mask are detected by the monitoring device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2016/0214149 A1) in view of Kim et al (U.S.Pat. 8,585,391) and further in view of Huang et al (US 2020/0035483 A1).
           With respect to claim 4, Chiang as modified by Kim, discloses substantially all of the limitations of the instant claims except for a monitor for monitoring the debris particles (101) on the mask (100). This feature is well known per se.  For example, Huang discloses a lithographic device having a particle removal apparatus with a monitoring device (304).  It would have been 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon et el (US 10,831,115); Scaccabarozzi et al (US 2011/0037960 A1) and Reid (US 2002/0083957 A1) disclose  apparatuses and methods of cleaning masks for lithographic devices and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
9/15/21


/HUNG NGUYEN/            Primary Examiner, Art Unit 2882